DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office Correspondence.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
Claim 1 – 20 of this application is patentably indistinct from claims 1 – 28 of Application No. 15/392,473, now U.S. Patent 10,460,127. Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


  Instant application 16/666,153
Co-pending Application 15/392,473
1. A method of providing an item, the method comprising: 





receiving, at a server via a network, a data structure from a first entity, wherein the data structure maps selected keyword combinations to corresponding icons and/or links, and to particular information or material corresponding to each keyword combination; 





presenting one or more icons and/or links associated with user-initiated results having at least a portion of corresponding selected keywords using the data structure, wherein the icons and/or links are displayed adjacent to associated user-initiated result items on an electronic display of a computing device corresponding to a particular user; 









transforming data in at least one or more fields of the record for the particular user in the initial table to generate a record for the particular user in a sanitized table of the electronic memory; and 

causing the sending of particular material received from the first entity, the particular material corresponding to the user-initiated results using a user selected icon and/or link and contact data for the particular user obtained from the sanitized table. 

2. The method of claim 1, wherein the sending comprises sending physical material. 

3. The method of claim 1, wherein the sending comprises sending the particular information via email or other electronic communication mode or channel. 

4.  The method of claim 1, additionally comprising: requesting a product or service or information rating preference of the particular user; receiving the product or service or information rating preference from the particular user; and storing the product or service or information rating preference in the record corresponding to the particular user in the sanitized table. 

5.  The method of claim 1, additionally comprising: presenting terms of use and an opt-in agreement to the particular 


6.  The method of claim 1, wherein the contact data comprises a social network identification, a social network name or a social network name alias
. 
7.    The method of claim 1, wherein the user-initiated results include search engine results, web page results or memory resident application results. 


8.    The method of claim 1, wherein initiating the sending of the particular material corresponding to the user-initiated results based on the user selected icon and/or link comprises accessing the data structure corresponding to the user selected icon and/or link and performing a look-up in the data structure for the at least a portion of the keywords to identify the corresponding material.


9.    The method of claim 1, wherein the particular material that is sent comprises material on products, services or information, product or service samples for free or for a fee. 

10.  The method of claim 1, additionally comprising, in parallel with causing the sending, displaying a web page based on the user selected icon and/or link 


11.  The method of claim 1, wherein data obtained from the record for the particular user in the sanitized table has been tokenized to replace certain information for security. 






















12.    A method of providing material based on a user-initiated request in a system including at least a computing device, a server, a network and at least one electronic memory, the method comprising: 








accessing a first electronic memory having previously stored contact information for a user in a record of an initial table of a first electronic memory;

transforming data in at least one or more fields of the record for the user in the initial table to generate a record for the user in a sanitized table of the first electronic memory; 

accessing a second electronic memory having a previously stored data structure from a first entity, wherein the data structure maps selected keyword combinations to corresponding icons and/or links, and to particular material corresponding to each keyword combination; 

presenting one or more icons and/or links associated with user-initiated results having at least a portion of corresponding identified keywords in the user record, wherein the icons and/or links are displayed with the associated user-initiated results on an electronic display of a computing device corresponding to the user; and

causing the sending of the particular material received from the first entity, the particular material corresponding to the user-initiated request based on a user selected icon and/or link and contact data for the user obtained from the sanitized table.




13. The method of claim 12, wherein the sending comprises sending physical material.









 14. The method of claim 12, additionally comprising: 
obtaining missing contact data and/or a terms of use agreement at least partially established and an opt-in agreement from the user; and 
storing the obtained contact data and/or the terms of use and the opt-in agreement in the record for the user of the initial table in the first electronic memory. 15. The method of claim 12, wherein the contact data comprises a social network identification, a social network name or a social network name alias. 





16. The method of claim 12, wherein causing the sending of the material corresponding to the user-initiated 















19. The method of claim 12, additionally comprising: 
presenting an application or form on the electronic display of the computing 
storing the contact data in the record for the user of the initial table of the first electronic memory. 20. The method of claim 12, wherein data obtained from the record for the particular user in the sanitized table has been tokenized to replace certain information for security.


receiving, at a server via a network, a data structure from each business of a plurality of businesses, wherein the data structure maps selected keyword combinations to corresponding icons and/or links, and to particular information or material corresponding to each keyword combination; 

storing each of the received data structures in an electronic database; 

presenting one or more icons and/or links associated with search results having at least a portion of corresponding selected keywords using the stored data structures, wherein the icons and/or links are displayed adjacent to associated search result items on an electronic display of a computing device of the plurality of computing devices corresponding to a particular user; 

receiving click event data of a particular icon or link selected by the particular user; 

presenting an application or form requesting contact data of the particular user; receiving the contact data of the 

transforming data in at least one or more fields of the record for the particular user in the initial table to generate a record for the particular user in a sanitized table of the electronic database; and 

causing the sending of particular material received from one of the businesses of the plurality of businesses, the particular material corresponding to the user-initiated request using the selected icon and/or link and contact data for the particular user obtained from the sanitized table. 


2. The method of claim 1, wherein the sending comprises sending physical material. 

    3. The method of claim 1, wherein the sending comprises sending the particular information via email or other electronic communication mode or channel. 


    4. The method of claim 1, additionally comprising: requesting a product or service or information rating preference of the particular user; receiving the product or service or information rating preference from the particular user; and storing the product or service or information rating preference in the record corresponding to the particular user in the sanitized table.
 

    5. The method of claim 1, additionally comprising: presenting terms of use and an opt-in agreement to the particular user; 

 6. The method of claim 1, wherein the contact data comprises a social network identification, a social network name or a social network name alias.
 

 7. The method of claim 1, wherein the presenting one or more icons and/or links associated with search results comprises presenting instructions regarding use of the icons and/or links. 

    8. The method of claim 1, wherein the initiating the sending of the particular material corresponding to the user-initiated request based on the selected icon and/or link comprises accessing the data structure corresponding to the selected icon and/or link and performing a look-up in the data structure for the at least a portion of the keywords to identify the corresponding material. 


    9. The method of claim 5, additionally comprising developing, creating or updating a user account or a contact list on an internal or external database server when the particular user has accepted the terms of use and the opt-in agreement. 

    10. The method of claim 5, additionally comprising selling, renting, leasing, sharing, offering or tendering the contact data with or without the search terms or 

 11. The method of claim 1, wherein the particular material that is sent comprises materials on products, services or information, product or service samples for free or for a fee. 
12. The method of claim 1, additionally comprising storing the contact data, rating preferences and if required, associated terms of use and an opt-in agreement in a printed paper format. 
 13. The method of claim 1, additionally comprising, in parallel with causing the sending, displaying a web page based on the selected icon and/or link displayed adjacent to associated search result item on the electronic display of the computing device corresponding to the particular user. 
14. The method of claim 1, wherein data obtained from the record for the particular user in the sanitized table has been tokenized to replace certain information for security. 
 


15. A method of providing material based on a user-initiated request in a system including at least a plurality of computing devices, a server, a network and at least one electronic database, the method comprising: 

receiving, at a server via a network, log-in information of a particular user for an application, Internet or intranet search 

accessing a first electronic database having previously stored contact information for the particular user in a record of an initial table of a first electronic database;
transforming data in at least one or more fields of the record for the particular user in the initial table to generate a record for the particular user in a sanitized table of the first electronic database; 

accessing a second electronic database having previously stored data structures from each business of a plurality of businesses, wherein each data structure maps selected keyword combinations to corresponding icons and/or links, and to particular material corresponding to each keyword combination; 

presenting one or more icons and/or links associated with search results having at least a portion of corresponding selected keywords, wherein the icons and/or links are displayed adjacent to associated search result items on an electronic display of a computing device of the plurality of computing devices corresponding to the particular user; 

receiving click event data of an icon or link selected by the particular user; and 
causing the sending of the particular material received from one of the businesses of the plurality of businesses, the particular material corresponding to the user-initiated request based on the selected icon and/or link and contact data 

 16. The method of claim 15, wherein the sending comprises sending physical material. 

17. The method of claim 15, wherein the sending comprises sending the material via email or other electronic communication mode or channel. 

18. The method of claim 15, wherein the first electronic database further stores a product, service or information rating preference from the particular user. 

19. The method of claim 15, additionally comprising: 
obtaining missing contact data and/or a terms of use agreement at least partially established and an opt-in agreement from the particular user; and 
storing the obtained contact data and/or the terms of use and the opt-in agreement in the record for the particular user of the initial table in the first electronic database. 


20. The method of claim 15, wherein the contact data comprises a social network identification, a social network name or a social network name alias. 

    21. The method of claim 15, wherein the presenting one or more icons and/or links associated with search results comprises presenting instructions regarding use of the icons and/or links. 

    22. The method of claim 15, wherein causing the sending of the material corresponding to the user-initiated request 

    23. The method of claim 19, additionally comprising developing, creating or updating a user account or a contact list on an internal or external database server when the particular user has accepted the terms of use and the opt-in agreement. 
    24. The method of claim 19, additionally comprising selling, renting, leasing, sharing, offering or tendering the contact data with or without the search terms or phrases, individually or in a batch to one or more search result entities and/or business entities with a physical storefront for free or for a fee when the particular user has accepted the terms of use and the opt-in agreement. 
    25. The method of claim 15, wherein the particular material that is sent comprises materials on products, services or information, product or service samples for free or for a fee. 
    26. The method of claim 15, additionally comprising, in parallel with initiating the sending, displaying a web page based on the selected icon and/or link displayed adjacent to the associated search result item on the electronic display of the computing device of the plurality of computing devices corresponding to the particular user. 

    27. The method of claim 15, additionally comprising: presenting an application or form on the electronic display of the computing device of the plurality of 

    28. The method of claim 15, wherein data obtained from the record for the particular user in the sanitized table has been tokenized to replace certain information for security. 












.

















The claimed differences would be obvious to a programmer of ordinary skill because the instant claims are merely broader and/or alternate variations of the claims recited in the co-pending application.
Because the instant claims merely add/modify the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art before the effective filing date the invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before.
It would have been obvious to modify instant claims in order to providing more flexibility, immediacy of information transfer, increase productivity and enhance 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of records do not teach or fairly suggest: receiving, at a server via a network, a data structure from a first entity, wherein the data structure maps selected keyword combinations to corresponding icons and/or links, and to particular information or material corresponding to each keyword combination; presenting one or more icons and/or links associated with user-initiated results having at least a portion of corresponding selected keywords using the data structure, wherein the icons and/or links are displayed adjacent to associated user-initiated result items on an electronic display of a computing device corresponding to a particular user; storing contact data of the particular user in a record of an initial table of an electronic memory; transforming data in at least one or more fields of the record for the particular user in the initial table to generate a record for the particular user in a sanitized table of the electronic memory; and causing the sending of particular material received from the first entity, the particular material corresponding to the user-initiated results using a user selected icon and/or link and contact data for the particular user obtained from the sanitized table. 


USPGPUB 2008/0288342 Al (INGLESHWAR) discloses presenting one or more icons and/or links associated with search results having at least a portion of corresponding selected keywords (a GUI 800 depicts advertisement category areas associated with a user-selectable button (icons) associated with a set of advertisements (search results) limited by the category selection information or keyword; paragraphs [0055]-[0057]); wherein the icons and/or links are displayed adjacent to associated search result items on an electronic display of a computing device of the plurality of computing devices (the user-selectable buttons (icons) are displayed in a segment that includes advertisements associated with keywords of the webpage being displayed (search result items) in a browser (electronic display) of a first computing device on one or more remote computing devices; figure 5; paragraph [0053]; claim 26).
USPGPUB 2009/0198579 A1 to LEWIS et al. hereinafter ("Lewis") discloses providing material based on a user-initiated request (providing a mail-in redemption (material) using a cllck-to-brochure icon 426 (user-initiated request); figure 6; paragraph [0091]); and causing the sending of particular material received from one of the businesses of the plurality of businesses (respective advertisers in a marketplace 
The combination of Lewis, Ingleshwar and Wodarz fails to disclose the above limitations. It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method and system, because the references taken indivisually, or in combination, fail to provide the required limitations, and modification of any complementary combination of the references of record would be impermissible and not provide any advantages over the present application.
Thus, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHAHID A ALAM/Primary Examiner, Art Unit 2162



 May 7, 2021